DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and specification submitted on 03/17/2021 are accepted.
Acknowledgments
This office action is in response to the reply filed on 03/17/2021.
In the reply, the applicant amended claims 1, 15, and 18 and canceled claim 11. Additionally, the applicant added claim 21 as a new claim.
Election/Restrictions
In the reply filed on 03/17/2021, applicant affirmed the provisional election made via telephone conversation on 09/14/2020 and elected without traverse the invention of Group I (claim 1-17) for examination. The invention of Group II (claims 18-20) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayar (US 2017/0340848).
Regarding claim 1, Mayar discloses a securement device (“device 100” of Fig. 1-4, see [0053]) for securing an endovascular structure (see [0055], lines 13-17 indicating how the device may be used, 
Regarding claim 7, Mayar discloses the securement device of claim 1 and further discloses wherein the upper section (108/110/112) is narrower at a top than at a bottom (see Fig. 1 illustrating how device comprises a triangular cross-section and how, therefore, the upper section is narrower at a top than at a bottom).
Regarding claim 21, Mayar discloses the securement device of claim 1 and further discloses wherein the slit (120) extends through to the aperture (106, see Fig. 1 illustrating how slit extends through to the aperture) such that the aperture (106) and the slit (120) form a contiguous opening upon opening of the aperture (106, see Fig. 1 illustrating how opening of the aperture via widening the split .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dobkin (US 5,902,275) in view of Mayar (US 2017/0340848).

    PNG
    media_image1.png
    374
    779
    media_image1.png
    Greyscale

Regarding claim 1, Dobkin discloses a securement device (“surgical attachment device 10” of Fig. 1-3) for securing an endovascular structure (“guide wire 11” of Fig. 1-2, see Col. 4, lines 55-63 indicating how securement device comprises, “opening 25 that has a diameter that is adapted to loosely secure the angioplasty guide wire 11”), the securement device comprising (10): a base (“base 22” of Fig. 2); and an upper section (“flexible member 20” of Fig. 2-3) connected to the base (see Fig. 2 illustrating how upper section is attached to the base), the upper section (20) including an aperture (“opening 25” of Fig. 2) extending therethrough (see Fig. 2 illustrating how aperture is un-obstructed and therefore extends through the upper section), the aperture (25) having a central axis (see Fig. 2 illustrating how aperture comprises the shape of a circle and therefore has a central axis which corresponds to the center of the circular cross-section), and a split (see Fig. 2 illustrating formation of a split created by “abutting surfaces 23, 24”) extending along a surface of the upper section (20, see Fig. 2-3 illustrating how the split formed between “abutting surfaces 23, 24” extends across the top surface of the upper section as shown in Fig. 3), the split providing access to the aperture (25, see Fig. 2 illustrating how the split provides access to the aperture). Dobkin does not, however, discloses the upper section comprising a slit disposed adjacent the aperture and extending from the aperture at least partially toward the base. As a result, Dobkin does not disclose the split providing access to the slit.
In the same field of endeavor, Mayar teaches a securement device (“device 100” of Fig. 1-4, see [0053]) comprising: a base (“first end 104” of Fig. 1); and an upper section (“second end 108” and “ side surface 110, 112” of Fig. 1), the upper section (108/110/112) including an aperture (“conduit 106” of Fig. 1, see Fig. 1 illustrating how aperture extends through the upper section), the aperture (106) having a central axis (see Fig. 1 illustrating how aperture comprises the shape of a circle and therefore has a central axis which corresponds to the center of the circular cross-section), a slit (“one or more slits 120” of Fig. 1-4) disposed adjacent the aperture (106, see Fig. 1 illustrating how slit is disposed beneath aperture and is adjacent to aperture) and extending from the aperture (106, see Fig. 1 illustrating how 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper section of Dobkin such that it further includes a slit disposed adjacent the aperture and extending from the aperture at least partially toward the base as taught by Mayar. Such a modification would further provide that the split provides access to the aperture and the slit as further taught by Mayar. Not only does such a modification correspond to a design which was well known in the art prior to the effective filing date, but such a modification would also be advantageous because it facilitates holding of endovascular structures of varying diameters (see [0055], lines 11-17) of Mayar).
Regarding claim 8,
Regarding claim 10, Dobkin in view of Mayar teaches all of the limitations of claim 1. Dobkin further discloses wherein the aperture (25) has a diameter of 10.16 mm (see Col. 5, lines 23-28 indicating how, “opening 25 may have a diameter on the order of 0.4 inches.” Examiner further notes how, using a conversion factor of 25.4 mm/in, it can be easily determined that the “0.4 inches” cited by Dobkins corresponds to a disclosure of 10.16 mm diameter for the aperture).
Regarding claim 12, Dobkin in view of Mayar teaches all of the limitations of claim 1. Dobkin further discloses wherein the base (22) includes an adhesive (“adhesive layer 28” of Fig. 2) on a bottom surface (see Fig. 2 illustrating how adhesive is applied to the bottom surface of the base) and a removable cover (“backing layer 28a” of Fig. 2) disposed over the adhesive (see Col. 5, lines 53-59).
Regarding claim 21, Dobkin in view of Mayar teaches all of the limitations of claim 1. Dobkin does not, however, teach wherein the upper section comprises a slit and, therefore, does not teach wherein the slit extends through to the aperture such that the aperture and the slit form a contiguous opening upon opening of the aperture. 
As discussed above with reference to claim 1, Mayar teaches a securement device (“device 100” of Fig. 1-4, see [0053]) comprising: a base (“first end 104” of Fig. 1); and an upper section (“second end 108” and “ side surface 110, 112” of Fig. 1), the upper section (108/110/112) including an aperture (“conduit 106” of Fig. 1, see Fig. 1 illustrating how aperture extends through the upper section), a slit (“one or more slits 120” of Fig. 1-4), and a split (“slot 118” of Fig. 1-4). Furthermore, Mayar teaches wherein the slit (120) extends through to the aperture (106, see Fig. 1 illustrating how slit extends through to the aperture) such that the aperture (106) and the slit (120) form a contiguous opening upon opening of the aperture (106, see Fig. 1 illustrating how opening of the aperture via widening the split facilitates the formation of a contiguous opening by the aperture and the slit since the two structures are open to each other). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper section of Dobkin in view of Mayar such that the slit extends through to the aperture such that the aperture and the slit form a contiguous opening upon opening of the aperture as further taught by Mayar. Not only does such a modification correspond to a design which was well known in the art prior to the effective filing date, but such a modification would also be advantageous because it facilitates holding of endovascular structures of varying diameters (see [0055], lines 11-17) of Mayar).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dobkin (US 5,902,275) in view of Mayar (US 2017/0340848) and in further view of Harders et al. (US 2017/0136215).
Regarding claim 2, Dobkin in view of Mayar teaches all of the limitations of claim 1. Dobkin further discloses wherein at least the upper section (20) is formed from a material (see Col. 4, lines 58-60 indicating how, “flexible member 20 may be formed by molding plastic, such as polyproylene, for example”) capable of deforming (see “phantom lines” of Fig. 1 and see Col. 5, lines 1-6 indicating how, “The configuration of the first and second flexible portions 21a, 21b, opening 25 and base portion 22 permit the first and second flexible portions 21a, 21b to flex toward the base portion 22”) to enable selective widening of the split (see Fig. 2 illustrating formation of a split created by “abutting surfaces 23, 24”) for providing access to the aperture (25, see Col. 5, lines 36-48 indicating how, “opening 25 is opened by moving the first and second flexible portions 21a, 21b toward the base portion 22, which separates them to open the opening 25”). Dobkin does not, however, disclose wherein the material that forms the upper section is an elastomer. 
In the same field of endeavor Harders et al. teaches a securement device (20 of Fig. 1-5) for securing an endovascular structure ([0043], lines 1-8) wherein the device is formed from a low durometer elastomer having a hardness as high as 30 Shore A ([0048], lines 3-6). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper section of Dobkin to include the elastomer material of Harders et al. having a Shore A durometer measurement of less than or equal to 30. Doing so would provide a means for securing endovascular structures with a medical device that is capable of reliably gripping endovascular structures while remaining soft enough ([0048], lines 5-6 of Harders et al.) to minimize harm to the patient should the device be placed incorrectly (see [0012] of Harders et al.). 
Regarding claim 3, Dobkin in view of Mayar and Harders et al. teaches all of the limitations of claim 2. Dobkin does not, however, disclose wherein the device has a Shore A durometer of about 20 to about 70.
In the same field of endeavor Harders et al. teaches a securement device (20 of Fig. 1-5) for securing an endovascular structure ([0043], lines 1-8) wherein the device is formed from a low durometer elastomer having a hardness as high as 30 Shore A ([0048], lines 3-6). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper section of Dobkin to include the elastomer material of Harders et al. having a Shore A durometer measurement of less than or equal to 30. Doing so would provide a means for securing endovascular structures with a medical device that is capable of reliably gripping endovascular structures while remaining soft enough ([0048], lines 5-6 of Harders et al.) to minimize harm to the patient should the device be placed incorrectly (see [0012] of Harders et al.). 
Regarding claim 4, 
Regarding claim 5, Dobkin in view of Mayar and Harders et al. teaches all of the limitations of claim 4. Dobkin further discloses the device (10) comprising a pair of arms (“flexible portions 21a, 21b”, see Examiner’s annotated Fig. 2 above illustrating how “flexible portions 21a, 21b” correspond to a pair of arms) disposed opposite one another (see Fig. 2 above illustrating how each arm is on an opposing side of the aperture and, therefore, are disposed opposite one another), each arm (21a and 21b) extending in a direction transverse to the central axis (“x” of Fig. 2 above) of the aperture (25, see Fig. 2 1000illustrating how each arm extends in a direction transverse to the central axis) such that a downward force against the arms (21a/21b) causes the split to widen(see Col. 5, lines 36-48 indicating how, “The opening 25 is opened by moving the first and second flexible portions 21a, 21b toward the base portion 22, which separates them to open the opening 25.” Examiner notes that the “movement” of the arms described above would be accomplished by a downward force. Also, see Fig. 2 illustrating “phantom” lines which depict a widening of the split as a result of the movement described above).
Regarding claim 6, Dobkin in view of Mayar and Harders et al. teaches all of the limitations of claim 5. Dobkin further discloses wherein the arms (21a/21b) are angled upwards from horizontal (see Examiner’s annotated Fig. 2 above illustrating how arms are angled upwards from horizontal). 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dobkin (US 5,902,275) in view of Mayar (US 2017/0340848) and in further view of Mottola et al. (US 2015/0034122).
Regarding claim 9, Dobkin in view of Mayar teaches all of the limitations of claim 8. Dobkin does not, however, teach wherein the split and the slit are vertically aligned with one another.
In the same field of endeavor, Mottola et al. teaches a securement device (“cleaning device 100” of Fig. 1-2) for securing an endovascular structure (“guidewire” of [0017], see [0017] indicating how, “during a vascular intervention a practitioner may secure the relative position of a device such as a guide wire by disposing a portion of the guide wire in a slit disposed in the body”), the securement device comprising: a slit (“110a” of Fig. 1-2, see [0020], lines 10-14 indicating how, “openings 110a, 110b 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper section of Dobkin in view of Mayar such that the split and the slit are vertically aligned with one another as taught by Mottola et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, Mottola et al. teaches that such alignment between the split and the slit facilitates introduction of medical devices into the slits (see [0020], lines 20-23 of Mottol et al.). Furthermore, Mayar teaches that the number, placement and, therefore, the configuration of the slits in a securement device is subject to change (see [0008] of Mayar). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobkin (US 5,902,275) in view of Mayar (US 2017/0340848) and in further view of Highsmith (9,878,131).
Regarding claim 13, Dobkin in view of Mayar teaches all of the limitations of claim 1. Dobkin does not, however, teach wherein the base includes one or more magnets.
In the same field of endeavor, Highsmith teaches a securement device (10 of Fig. 1-4B) for securing an endovascular structure (12 of Fig. 1, see column 3, lines 26-29). Additionally, Highsmith teaches a base (16 of Fig. 1) having a bottom surface (24 of Fig. 1) that includes magnets (column 4, lines 28-29) in order to fasten the device (10) to a support surface (see column 4, lines 24-29). Highsmith teaches that the magnets can be viewed as an alternative to an adhesive layer (42 of Fig. 1) applied to the bottom surface (24) of the base (16, see column 4, lines 27-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement device of Dobkin in view of Mayar by replacing the adhesive layer on the base as disclosed by Dobkin with the magnets as taught by Highsmith. As evident by Highsmith, doing so yields predictable results, namely the stable securement of the device to a support surface (column 4, line 26 of Highsmith). It is obvious to one of ordinary skill in the art that such a replacement would be beneficial as magnets allow for releasably securing the device to various locations along a support surface in response to varying needs of the device during a procedure. Furthermore, Dobkin teaches that modifications can be made to the device without departing from the scope of the invention (Column 8, lines 2-9 of Dobkin).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dobkin (US 5,902,275) in view of Mayar (US 2017/0340848) and in further view of Burke (2016/0114103).
Regarding claim 14, Dobkin in view of Mayar teaches all of the limitations of claim 1. Dobkin does not, however, teach the device further comprising a swivel mechanism enabling selective rotation of the upper section relative to the base.
In the same field of endeavor, Burke teaches a securement device (Fig. 1-5) for securing an endovascular structure (10 of Fig. 4, see [0009], lines 1-4). Additionally, Burke teaches the device further comprising a swivel mechanism (12/13 of Fig. 4) enabling selective rotation of the upper section relative to the base ([0025], lines 8-15). As shown in the cross-sectional view of Fig. 4 of Burke, the base (3 of Fig. 2) may include a socket (channel element, 13 of Fig. 4) and the upper section (11 of Fig. 4) may include a corresponding ball (12 of Fig. 4). The ball (12) is received into the socket (13) to form a ball and socket joint (12/13 of Fig. 4) that enables rotation of the upper section (11, see [0025], lines 8-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement device of Dobkin in view of Mayar such that the upper section is connected to the base via a ball and socket joint as taught by Burke. Doing so provides a . 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayar (US 2017/0340848) in view of Harders et al. (US 2017/0136215) and in further view of Dobkin (US 5,902,275).
Regarding claim 15, Mayar discloses a securement device (“device 100” of Fig. 1-4, see [0053]) for securing an endovascular structure (see [0055], lines 13-17 indicating how the device may be used, “to hold blood tubes, IV tubes, or any other lines that may be used during a given procedure”), the securement device comprising (100): a base (“first end 104” of Fig. 1); an upper section (“second end 108” and “ side surface 110, 112” of Fig. 1) connected to the base (104, see Fig. 1 illustrating how upper section is attached to the base), the upper section (108/110/112) being narrower at a top than at a bottom (see Fig. 1 illustrating how device comprises a triangular cross-section and how, therefore, the upper section is narrower at a top than at a bottom) and including an aperture (“conduit 106” of Fig. 1, see Fig. 1 illustrating how aperture extends through the upper section) extending therethrough, the aperture (106) having a central axis (see Fig. 1 illustrating how aperture comprises the shape of a circle and therefore has a central axis which corresponds to the center of the circular cross-section), a slit (“one or more slits 120” of Fig. 1-4) disposed adjacent to the aperture (106, see Fig. 1 illustrating how slit is disposed beneath aperture and is adjacent to aperture) and extending from the aperture (106, see Fig. 1 illustrating how slit extends from aperture) at least partially toward the base (104, see Fig. 1 illustrating how slit extends partially toward the base), a split (“slot 118” of Fig. 1-4) extending along a surface of the elastomer upper section (108/110/112, see Fig. 1 illustrating how split extends along the 
In the same field of endeavor Harders et al. teaches a securement device (20 of Fig. 1-5) for securing an endovascular structure ([0043], lines 1-8) wherein the device is formed from a low durometer elastomer having a hardness as high as 30 Shore A ([0048], lines 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper section of Mayar to comprise the elastomer material of Harders et al. having a Shore A durometer measurement of less than or equal to 30. Doing so would provide a means for securing endovascular structures with a medical device that is capable of reliably gripping endovascular structures while remaining soft enough ([0048], lines 5-6 of Harders et al.) to minimize harm to the patient should the device be placed incorrectly (see [0012] of Harders et al.). Furthermore, Mayar teaches that modifications to the material comprised by the device of Mayar can be made (see [0057], lines 2-7 of Mayar). 
Mayar in view of Harders et al. does not, however, teach wherein the securement device comprises a pair of arms attached to the elastomer upper section and disposed opposite one another, each arm extending in a direction transverse to the central axis of the aperture such that a downward force against the arms causes the split to widen.
In the same field of endeavor, Dobkin teaches a securement device (“surgical attachment device 10” of Fig. 5-9b) for securing an endovascular structure (Column 2, lines 40-45), the securement device comprising an aperture (“central tube 26” of Fig. 5) extending therethrough (see Fig. 5 illustrating how the aperture extends through the securement device), the aperture (26) having a central axis (see Fig. 5 illustrating how aperture comprises the shape of a circle and therefore has a central axis which corresponds to the center of the circular cross-section) and a split (“entry 26b” of Fig. 5) extending along a surface of the securement device (10, see Fig. 5 illustrating how split extends along the top most surface of the device), the split (26b) providing access to the aperture (26, see transition between Fig. 9a to 9b illustrating how the split provides access to the aperture). Dobkin further teaches the securement device (10) comprising a pair of arms (“flexible portions 21a, 21b” of Fig. 5) attached to the device (see Fig. 5 illustrating how the arms are attached to the device) and disposed opposite one another (see Fig. 5 illustrating how each arm is disposed on an opposing side of the aperture), each arm (21a/21b) extending in a direction transverse to the central axis of the aperture (26, see Fig. 5 illustrating how each arm extends in a direction away from and transverse to the central axis of the aperture) such that a downward force against the arms (21a/21b) cause the split (26b) to wide (see Col. 7, lines 3-11 and see Fig. 9 illustrating a widening of the split).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement device of Mayar in view of Harders et al. such that it further comprises the pair of arms taught by Dobkin attached to the elastomer upper section of the securement device. Such a modification would provide the securement device of Mayar in view of Harders et al. with a pair of arms attached to the elastomer upper section and disposed opposite one another, each arm extending in a direction transverse to the central axis of the aperture such that a downward force against the arms causes the split to widen. One of ordinary skill in the art would 
Regarding claim 16, Mayar in view of Harders et al. and Dobkin teaches all of the limitations of claim 15. Mayar further disclose wherein the base (104) includes an adhesive (see [0059], lines 18-28 indicating how, “first end 104 of the device 100 may include adhesive tape or glue dots that is configured to attach directly to the clothing of the patient”) on a bottom surface (“concave surface 102” of Fig. 1). Mayar does not, however, disclose wherein the base includes a removable cover disposed over the adhesive.
In the same field of endeavor, Dobkin teaches the securement device (10 of Fig. 5-9b) further comprising an adhesive (“adhesive layer 28” of Fig. 5) on a bottom surface (see Fig. 2 illustrating how adhesive is on a bottom surface of the device) and a removable cover (“backing layer 28a” of Fig. 5) disposed over the adhesive (28, see Fig. 5 illustrating how cover is disposed over the adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of Mayar in view of Harders et al. and Dobkin such that it further comprises the removable cover disposed over the adhesive as further taught by Dobkin. Such a modification is advantageous because it provides a means for covering the adhesive prior to use such that the adhesive is only exposed when the device is in use (see Col. 7, lines 23-31).
Regarding claim 17, Mayar in view of Harders et al. and Dobkin teaches all of the limitations of claim 15. Mayar does not, however, disclose wherein the device has a Shore A durometer of about 20 to about 70. 
In the same field of endeavor Harders et al. teaches a securement device (20 of Fig. 1-5) for securing an endovascular structure ([0043], lines 1-8) wherein the device is formed from a low durometer elastomer having a hardness as high as 30 Shore A ([0048], lines 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Mayar in view of Harders et al. and Dobkin such that the device has a Shore A durometer of less than or equal to 30 as further taught by Harders et al. Doing so would provide a means for securing endovascular structures with a medical device that is capable of reliably gripping endovascular structures while remaining soft enough ([0048], lines 5-6 of Harders et al.) to minimize harm to the patient should the device be placed incorrectly (see [0012] of Harders et al.). Furthermore, Mayar teaches that modifications to the material comprised by the device of Mayar can be made (see [0057], lines 2-7 of Mayar). 
Response to Arguments
Rejections under 35 U.S.C. 102 & 103
Applicant’s arguments with respect to claims 1-10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /DEANNA K HALL/Primary Examiner, Art Unit 3783